Case: 14-10588   Date Filed: 10/21/2014   Page: 1 of 8


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10588
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:11-cv-61434-WJZ

PAUL DANIEC,


                                                              Plaintiff-Appellee,


                                  versus


BOATARAMA, INC.,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 21, 2014)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 14-10588     Date Filed: 10/21/2014   Page: 2 of 8


      Boatarama, Inc. (Boatarama) appeals the district court’s denial of its motion

and renewed motion for judgment as a matter of law in an action for breach of

contract and unjust enrichment brought by Paul Daniec. Boatarama alleges that

Daniec failed to present sufficient competent evidence from which the jury could

calculate damages with reasonable certainty. For the reasons stated below, we

affirm.

                                          I.

      The present dispute stems from a 2007 agreement between Daniec and

Boatarama for the purchase of a 56 foot Navigator Express Cruiser Yacht (the

Yacht). Briefly stated, after unsuccessful attempts to sell the Yacht through its

own website and at boat shows, Boatarama listed the vessel for sale in June 2007

on the online auction site, eBay, Inc. (eBay). In the online listing, Boatarama

indicated that it was selling the Yacht “to mitigate damages.”

      On June 10, 2007, Daniec submitted the winning bid of $376,099. Pursuant

to eBay’s terms and conditions, “[a] 20 percent down-payment is due at the close

of auction in the form of cashier’s check or money order or wired funds with the

balance due in ten days.” Because Daniec was in Poland at the close of the

auction, Boatarama agreed to extend the deadline for receipt of the deposit to June

12. The parties subsequently entered into a written contract on June 12 for the sale

of the Yacht for $376,469, which included a deposit of $75,000 due that same day.


                                          2
              Case: 14-10588     Date Filed: 10/21/2014    Page: 3 of 8


      After Daniec failed to timely tender the $75,000 deposit, Boatarama sent

Daniec an e-mail on June 13, informing him that he was in default. It also sent out

second-chance offers to other participants in the eBay auction. On June 14,

Daniec’s bank wired the $75,000 deposit to Boatarama. Later that same day

Daniec flew to Florida to inspect the Yacht and the parties agreed that Daniec

would pay the remaining balance by June 22. Daniec then learned that Boatarama

did not have clear title, as represented in the eBay auction, because GE

Corporation (GE) had a lien on the Yacht. Daniec negotiated with Boatarama to

pay an additional $25,000 to GE to clear the lien in exchange for more time to

complete the purchase. Despite repeated attempts to contact Boatarama, Daniec

never received the necessary wiring instructions for GE.

      On June 28, Daniec learned that the Yacht had been sold to another buyer

for $350,000. On June 30, Daniec e-mailed Wilfred Bost, Boatarama’s owner and

president, and demanded the return of his $75,000 deposit. That same day, a

Boatarama employee responded, “Please do not write us anymore, YOU

DEFAULTED UNDER THE TERMS AND CONDITIONS OF E-BAY . . . .”

      Daniec filed suit against Boatarama in June 2011, alleging breach of contract

and unjust enrichment. Daniec sought compensatory damages equal to the fair

market value of the Yacht less the contract price, arguing that he did not receive

the benefit of the bargain he contracted for with Boatarama. In its answer,


                                          3
              Case: 14-10588      Date Filed: 10/21/2014   Page: 4 of 8


Boatarama classified the sale of the Yacht to the other buyer as necessary to

mitigate damages incurred from Daniec’s alleged breach of contract.

      At trial, Daniec opined that the Yacht was worth “anywhere between

800,000 and a million dollars.” In response, Bost testified that the Yacht was sold

in 2007 for $350,000 on eBay, reflecting the true market value of the vessel. At

the close of Daniec’s case-in-chief, and again at the close of all evidence,

Boatarama moved for judgment as a matter of law under Fed.R.Civ.P. 50(a),

arguing that Daniec had failed to present sufficient evidence of the fair market

value of the Yacht at the time of the breach in order for the jury to calculate his

benefit-of-the-bargain damages. The district court denied Boatarama’s motions.

The jury found in favor of Daniec and awarded damages of $225,000. Boatarama

then filed a renewed motion for judgment as a matter of law on the same ground,

which the court also denied. The instant appeal followed.

                                          II.

      We review de novo the district court’s denial of a motion and renewed

motion for judgment as a matter of law. Etienne v. Inter-Cnty. Sec. Corp., 173
F.3d 1372, 1374 (11th Cir. 1999). “If the facts and inferences overwhelmingly

favor one party, such that reasonable people could only arrive at one verdict, then

the motion should have been granted.” Id. As for credibility determinations, “[i]t

is the jury’s task—not ours—to weigh conflicting evidence and inferences, and


                                           4
                Case: 14-10588        Date Filed: 10/21/2014       Page: 5 of 8


determine the credibility of witnesses.” Brochu v. City of Riviera Beach, 304 F.3d
1144, 1154-55 (11th Cir. 2002) (quotation marks omitted).

                                               III.

       On appeal, Boatarama does not challenge the jury’s finding that a breach

occurred. Rather, it argues that the district court erred by denying its motion and

renewed motion for judgment as a matter of law because Daniec failed to present

sufficient competent evidence from which the jury could ascertain the market value

of the Yacht in order to calculate damages. 1

       Contract law is designed to protect the expectations of the contracting

parties. MCA Television Ltd. v. Public Interest Corp., 171 F.3d 1265, 1271 (11th

Cir. 1999). “When a contract is breached, an injured party can look to the legal

system for help in achieving the position he or she would have occupied upon the

performance of the promise—that is, for his or her ‘expectation interest,’ otherwise

known as ‘the benefit of the bargain.’” See id. The parties agree that Florida law

governs the instant dispute grounded in diversity jurisdiction. See Horowitch v.

Diamond Aircraft Indus., Inc., 645 F.3d 1254, 1257 (11th Cir. 2011) (“As a federal

court sitting in diversity jurisdiction, we apply the substantive law of the forum

1
 Contrary to Daniec’s contention, Boatarama preserved its claim concerning damages. In
moving for judgment as a matter of law at trial, Boatarama argued that Daniec had failed to
prove damages with “a reasonable degree of certainty.” See Doe v. Celebrity Cruises, Inc., 394
F.3d 891, 903 (11th Cir. 2004) (“This Court repeatedly has made clear that any renewal of a
motion for judgment as a matter of law under Rule 50(b) must be based upon the same grounds
as the original request for judgment as a matter of law made under Rule 50(a) at the close of the
evidence and prior to the case being submitted to the jury.”).
                                                5
               Case: 14-10588     Date Filed: 10/21/2014    Page: 6 of 8


state, in this case Florida, alongside federal procedural law.”). Under Florida law,

“[w]here the breach consists in the failure of the seller to deliver the goods, the

measure of damages is ordinarily the difference between the contract price and the

market price of the goods at the time and place of delivery.” Briggs v. Mann, 116
So. 2, 3 (Fla. 1928). Damages for breach of contract are to be measured from the

date of the breach. CIMA Capital Partners, LLC v. PH Cellular, Inc., 69 So. 3d
293, 294 (Fla. Dist. Ct. App. 2010).

      Boatarama argues that Daniec failed to present any evidence, absent his own

speculative opinion, as to the Yacht’s value. It contends that Bost’s testimony

regarding the sales history of the yacht from 2004 to 2007 did not constitute

sufficient evidence of the Yacht’s value at the time of the breach. We disagree.

The jury’s award of $225,000 in damages—reflecting the difference between the

contract price and an assigned value of approximately $600,000 for the Yacht—is

supported by the evidence. At trial, Bost described that he had been in the boating

industry for over 55 years. Bost testified that Boatarama previously had offered

the Yacht for sale at various boat shows ranging from $800,000 to over $1 million.

See Horn v. Corkland Corp., 518 So. 2d 418, 420 (Fla. Dist. Ct. App. 1988) (noting

that “under Florida law an owner of property can testify as to his opinion of the

value of the property”); see also Reliance Ins. Co. v. Pro-tech Conditioning &

Heating, 866 So. 2d 700, 702 (Fla. Dist. Ct. App. 2003) (“The rule allowing an


                                           6
               Case: 14-10588     Date Filed: 10/21/2014    Page: 7 of 8


owner to testify regarding the value of his property is based on the owner’s

presumed familiarity with the characteristics of the property, his knowledge or

acquaintance with its uses and purposes, and his experience in dealing with it.”).

      At trial, Bost opined that the vessel was valued in excess of $400,000 at the

time of the auction in 2007. He also described that: (1) Boatarama paid its

lienholder $598,400 for the Yacht; (2) the wholesale price for the Yacht was

$600,000, and Boatarama typically sold boats in excess of their retail prices;

(3) Boatarama had entered into a purchase agreement with a potential buyer for

$600,000 in late 2005/early 2006, but the deal fell through; (4) Boatarama

represented in the eBay auction that the Yacht always had been shown at a boat

show special of $882,000; and (5) a similar used boat had sold for $695,000.

Based on these estimates, the jury’s award was not based on an error of law, nor

was it against the weight and preponderance of the evidence. See Myers v.

TooJay’s Mgmt. Corp., 640 F.3d 1278, 1287 (11th Cir. 2011) (“[A] motion for

judgment as a matter of law may be granted only if after examining all evidence in

a light most favorable to the non-moving party we determine there is no legally

sufficient evidentiary basis for a reasonable jury to find for that party.”) (quotation

marks omitted)).

      Boatarama maintains that the fair market value of the Yacht should have

been set at $350,000, the amount it ultimately sold for to a second-chance buyer on


                                           7
               Case: 14-10588     Date Filed: 10/21/2014    Page: 8 of 8


eBay. But the final sale price does not necessarily constitute a reliable indicator of

the Yacht’s fair market value. At trial, Bost testified that the transaction

represented a “firesale” and that he was “in a hurry to sell the [Yacht] for far less

than it was worth” because Boatarama needed to offload the vessel from its

inventory. See United States v. Cartwright, 411 U.S. 546, 551 (1973) (explaining

that fair market value is “the price at which the property would change hands

between a willing buyer and a willing seller, neither being under any compulsion

to buy or to sell and both having reasonable knowledge of relevant facts.”).

Additionally, the eBay advertisement for the sale specifically noted that the sale

was being orchestrated “to mitigate damages,” thus indicating that Boatarama was

not a “willing seller” and the $350,000 sale price did not equate with the fair

market value of the Yacht. Id.; see also ITT Cmty. Dev. Corp. v. Seay, 347 So. 2d
1024, 1027 (Fla. 1977) (holding that public auction did not amount to a fair

valuation where the seller’s ability to renege allowed the seller to undervalue the

property and the prevailing uncertainty led to disinterested buyers).

      In sum, the evidence provided a sufficient legal basis for the jury’s award.

Accordingly, the district court properly denied Boatarama’s motion and renewed

motion for judgment as a matter of law.

      AFFIRMED.




                                           8